SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K CURRENT REPORT [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THEE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2002 Commission File Number 33-82034 INDIANTOWN COGENERATION, L.P. (Exact name of co-registrant as specified in its charter) Delaware 52-1722490 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) INDIANTOWN COGENERATION FUNDING CORPORATION (Exact name of co-registrant as specified in its charter) Delaware 52-1889595 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 7600 Wisconsin Avenue (Mailing Address: 7500 Old Georgetown Road, 13th Floor Bethesda, Maryland 20814-6161) (Registrants' Address of principal executive offices) (301)-718-6800 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark if disclosure of delinquent filer pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Exchange Act Rule 12b-2) [ ] Yes [ X ] No As of March 31, 2003, there were 100 shares of common stock of Indiantown Cogeneration Funding Corporation, $1 par value outstanding. Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation Table of Contents PART I Page Number Item 1 Business 1 Item 2 Properties 7 Item 3 Legal Proceedings 7 Item 4 Submission of Matters to a Vote of Security Holders 8 PART II Item 5 Market for the Registrant's Common Equity and Related Security Holder Matters 9 Item 6 Selected Financial Data 9 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A Quantitative and Qualitative Disclosures About Market Risk 21 Item 8 Financial Statements and Supplementary Data 22 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 43 PART III Item 10 Directors and Executive Officers 44 Item 11 Remuneration of Directors and Officers 45 Item 12 Security Ownership of Certain Beneficial Owners and Management 45 Item 13 Certain Relationships and Related Transactions 46 Item 14 Controls and Procedures 46 PART IV Item 15 Exhibits, Financial Statement Schedules and Reports on Form 8-K 47 Signatures and Certifications 51 Item 1BUSINESS The Partnership Indiantown Cogeneration, L.P. (the "Partnership") is a special purpose Delaware limited partnership formed on October 4, 1991. The Partnership was formed to develop, construct, own and operate an approximately 330 megawatt (net) pulverized coal-fired cogeneration facility (the "Facility") located on an approximately 240 acre site in southwestern Martin County, Florida. The Facility produces electricity for sale to Florida Power & Light Company ("FPL") and supplies steam to Louis Dreyfus Citrus, Inc. ("LDC"), formerly known as Caulkins Indiantown Citrus Company. The original general partners were Toyan Enterprises ("Toyan"), a California corporation and a wholly owned special purpose indirect subsidiary of PG&E National Energy Group, Inc. ("NEG, Inc."), and Palm Power Corporation ("Palm"), a Delaware corporation and a special purpose indirect subsidiary of Bechtel Enterprises, Inc. ("Bechtel Enterprises"). The sole limited partner was TIFD III-Y, Inc. ("TIFD"), a special purpose indirect subsidiary of General Electric Capital Corporation ("GECC"). During 1994, the Partnership formed its sole, wholly owned subsidiary, Indiantown Cogeneration Funding Corporation ("ICL Funding"), to act as agent for, and co-issuer with, the Partnership in accordance with the 1994 bond offering of $505,000,000 of First Mortgage Bonds.
